Citation Nr: 1701597	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  02-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for entitlement to service connection for a seizure disorder. 

The Veteran, at various times during the appeal, requested a hearing before a member of the Board in connection with his appeal.  A hearing was scheduled for August 2008.  However, in an August 2008 statement, the Veteran, through his attorney, withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e) (2015).

In a January 2009 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a seizure disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2009 Order, the Court vacated the part of the Board's January 2009 decision that denied the Veteran's claim for service connection for a seizure disorder and remanded the matter to the Board for development consistent with the parties' October 2009 Joint Motion for Partial Remand (Joint Motion).

The Board subsequently remanded the case for further development in April 2010 and September 2014.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that another medical opinion must be obtained and additional treatment records must be requested in order to comply with the directives set forth in the Board's September 2014 remand.
First, the Board notes that in its September 2014 remand, it requested an examination and medical opinion regarding the etiology of the Veteran's claimed seizure disorder that would take into consideration the Veteran's competent report that he hit his head on a tank during combat service in 1971 and the assertion that the Veteran's current seizure disorder may be manifested by psychogenic non-epileptic seizures (or pseudoseizures) that are related to his service-connected posttraumatic stress disorder (PTSD).

The examiner that evaluated the Veteran in January 2016 opined that it is less likely than not that the Veteran suffered a head injury while on active duty in Vietnam, and that it is less likely than not that the Veteran's seizures are due to the "perceived injury the Veteran feels he had."  Generally, in the absence of clear and convincing evidence to the contrary, VA shall accept the Veteran's lay statements as sufficient proof of the in-service incurrence of his reported injury notwithstanding the fact that there is no official record of such incurrence or aggravation during service because the reported injury was reportedly incurred in combat during a period of war.  38 U.S.C.A. § 1154(b) (West 2014).  Thus, the Board finds that the examiner erroneously used a lack of corroborating evidence of the reported in-service injury to support her opinion that the Veteran did not sustain a head injury during service and such injury is not related to his current seizure disorder.  Thus, on remand, VA must obtain an addendum opinion that gives due consideration to the presumption that the Veteran sustained a head injury during service.

In addition, the Board notes that the examiner did not provide an opinion as to whether the Veteran's current seizure disorder was either caused or aggravated by his service-connected PTSD, which is an opinion that was requested in the Board's September 2014 remand.  This opinion must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Further, in light of the Veteran's attorney's December 2016 assertion that medical opinions obtained should be provided by a specialist, such as a neurologist, the Board notes that such an opinion only need be provided by an appropriate clinician, which may or may not be a neurologist, because VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").

Lastly, in the September 2014 remand, the Board instructed the AOJ to identify the dates of any relevant treatment and provide a release form for records of the Veteran's treatment by Dr. R.  Review of the record shows that this has not been completed; thus, such development must be completed on remand.  Stegall, 11 Vet. App. at 271.  Additionally, while on remand, the Board finds that VA should notify the Veteran again that he can authorize VA to obtain records from Harper Hospital that pertain to his treatment for a seizure disorder in the 1970s.  See September 2014 Board remand.  Although treatment records were obtained from Harper Hospital pursuant to the September 2014 remand, these records date from January 2000.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for records of private treatment from Harper Hospital from September 1974, and to identify the dates of any relevant treatment and provide a release form for records of treatment with Dr. R.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, send the Veteran appropriate notice regarding the attempts made and allowing him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

2.  After completing the above development, obtain an addendum medical opinion from the VA clinician that examined the Veteran in January 2016 and provided an opinion regarding the likely etiology of the Veteran's current seizure disorder.  If that clinician is unavailable, obtain a medical opinion from another appropriate medical professional.  The claims file should be made available and reviewed by the clinician, and the clinician should specifically note whether the Veteran's VA claims file, to include a copy of this remand, were reviewed.  

Thereafter, the clinician must address the following: 

a.  Provide a diagnosis for any seizure disorder present at any time during the appeal period (from July 2001 to present), and note whether the identified disorders are manifested by epileptic seizures and/or psychogenic non-epileptic seizures.

b.  For each diagnosed seizure disorder, the clinician is to provide an opinion on the following:

i.  Whether the disability at least as likely as not (50 percent or greater probability) arose during service or is otherwise related to any incident of service.

The clinician is advised that the Veteran has consistently reported experiencing seizures since 1971, and asserts that he hit his head on a tank during service.  For VA purposes, this report is competent and credible, and VA must presume that the Veteran sustained the reported head injury during service.  The Veteran also reported that he has experienced headaches since service and underwent initial treatment for seizures in 1971.

i.a.  If the evidence is positive for a diagnosis of epileptic seizures, the clinician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifested within one year of separation from service (i.e. by August 1972).

ii.  Whether the disability at least as likely as not (50 percent or greater probability) was caused by the Veteran's PTSD, to include any associated substance abuse.  

In answering this question, the clinician should address the medical treatise evidence regarding non-epileptic seizures, submitted with the Veteran's representative's November 2013 argument.

iii.  Whether the disability at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's PTSD, to include any associated substance abuse.

The examiner should address the medical treatise evidence regarding non-epileptic seizures, submitted with the Veteran's representative's November 2013 argument.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The clinician must include in the examination report the rationale for any opinion expressed.  However, if the clinician cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for a seizure disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




